t c memo united_states tax_court richard john florance jr petitioner v commissioner of internal revenue respondent docket no filed date richard john florance jr pro_se adam flick for respondent memorandum opinion morrison judge this case is before this court on respondent irs’s motion for summary_judgment and motion to impose a penalty under sec_6673 and petitioner richard john florance’s cross-motions for the same background florance did not file an income_tax return for the calendar_year on date the irs sent florance a notice_of_deficiency notice for the taxable_year in which it determined a deficiency of dollar_figure and additions to tax under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure florance filed a petition with this court on date challenging the determinations in the notice on the grounds that he did not consent to becoming a taxpayer and therefore is not subject_to the income_tax laws of the united_states the irs in its answer filed on date asserted that florance received an additional dollar_figure of nonemployee compensation that was omitted from the notice the irs therefore asserted that the total deficiency increased to dollar_figure and the additions to tax under sec_6651 and sec_6654 increased to dollar_figure and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure florance resided in the state of texas at the time he filed his petition and thus this case is appealable to the court_of_appeals for the fifth circuit 2the irs noted in the schedule entitled explanation of the delinquency penalty attached to the notice that i f an amount appears as the failure to pay penalty the amount reflects only the addition_to_tax under sec_6651 through the date of this notice the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent each month or fraction thereof of nonpayment not exceeding percent dollar_figure respectively the addition_to_tax under sec_6651 was described in general terms as percent of the unpaid tax for each month that petitioner’s failure to pay the tax continues but not to exceed percent of the unpaid tax without an estimate of the addition_to_tax exhibit a to the answer included calculations of the increased deficiency and additions to tax under sec_6651 and sec_6654 the irs then filed a request for admission of facts on date in which it requested that florance admit that he filed no return for the taxable_year and that he earned the items of income alleged in the notice and the answer florance responded by objecting on grounds of relevance this case was called from the calendar for the trial session of this court on date at dallas texas there was no appearance by or on behalf of florance counsel for the irs appeared and filed with this court a motion for summary_judgment and a motion to impose a penalty under sec_6673 attached to the motion for summary_judgment were exhibit a a certified copy of an information returns processing transcript of florance’s account for the taxable_year containing summaries of his form_1099 information returns and exhibit b a certified copy of a transcript of his account for the same year showing that he filed no tax_return that the irs prepared a substitute return on his behalf and that he paid no estimated_taxes nor had any income_tax withheld in also attached was exhibit c a certified transcript of florance’s account for the taxable_year showing that he had a tax_liability for this court ordered that florance file with this court on or before date a response to both of the irs’s motions on date florance filed petitioner’s response to commissioner’s motion for summary_judgment petitioner’s response to motion for sanctions sec_6673 petitioner’s cross- motion for summary_judgment and petitioner’s motion for sanctions sec_6673 in his response to commissioner’s motion for summary_judgment and cross- motion for summary_judgment he accused this court of criminal conduct objected to the authority of special trial judges even though none was assigned to or heard any motions in this case alleged that no material dispute of fact existed in the case entitling him to summary_judgment and objected to the introduction into the evidentiary record of the irs’s exhibits he also alleged that the irs had no standing in this court in his response to motion for sanctions sec_6673 florance argued that he is not a taxpayer as the term is used in the internal_revenue_code and therefore is not subject_to the sanctions regimes of sec_6673 in his motion for sanctions sec_6673 florance asserted that the irs’s conduct was reprehensible and therefore he should be awarded dollar_figure in sanctions under sec_6673 discussion florance is no stranger to this court in florance v commissioner tcmemo_2005_60 affd 174_fedappx_200 5th cir and florance v commissioner tcmemo_2005_61 affd 174_fedappx_200 5th cir florance asserted similar tax-defier3 arguments for the through tax years and was sanctioned by this court under sec_6673 in the respective amounts of dollar_figure and dollar_figure in this case he asks us to consider his frivolous arguments once again i motion and cross-motion for summary_judgment the parties have cross-moved for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b tracinda corp v commissioner 111_tc_315 the moving party has the burden of proving that no 3custer v commissioner tcmemo_2008_266 using the term tax- defier genuine issue of material fact exists and that it is entitled to judgment as a matter of law 119_tc_157 a deficiency determined in the notice_of_deficiency florance bears the burden_of_proof with respect to the deficiency of dollar_figure determined in the notice rule a the deficiency corresponds to dollar_figure in nonemployee compensation as shown by the certified information returns processing transcript attached as an exhibit to the motion for summary_judgment he did not appear at the trial session to contest the deficiency nor did he provide any evidence in any of his submissions to this court to prove that he did not earn the income the irs alleged accordingly we sustain the irs’s deficiency determination in the notice b increased deficiency the irs bears the burden_of_proof with respect to the increased deficiency asserted in its answer rule a the increased deficiency corresponds to dollar_figure in nonemployee compensation as shown by the certified information_return sec_4the transcript shows that the irs received forms 1099-misc miscellaneous income attributable to both the deficiency determined in the notice_of_deficiency and the increased deficiency the amounts on the forms are as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure processing transcript this amount is includable in gross_income see sec_61 the irs also provided an explanation of the calculations used to determine the additional deficiency based on the additional income in the schedules attached as an exhibit to the answer we find that the irs has met its burden_of_proof with respect to the increased deficiency by producing the certified transcript of information returns and the calculation sheet c additions to tax burdens of production and proof sec_7491 provides that the irs bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 116_tc_438 if a taxpayer files a petition alleging an error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the irs produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite- the irs however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority 5see supra note for details of nonemployee compensation higbee v commissioner supra pincite the irs carries the burden_of_proof not merely the burden of production with respect to any amount of an addition_to_tax or penalty attributable to an increased deficiency rule a sec_6651 failure-to-file addition_to_tax the irs determined that florance was liable for a dollar_figure addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect the late filing addition_to_tax i sec_5 percent for each month such failure continues not to exceed percent in the aggregate sec_6651 the percent addition_to_tax is reduced by the amount of the addition_to_tax under sec_6651 for failure to pay that is percent for each month in which both penalties apply sec_6651 therefore the effective late filing rate for the maximum 5-month period in which both additions to tax apply i sec_4 percent per month sec_6651 c the irs submitted a certified transcript of florance’s account for the taxable_year the transcript states that he did not file a return nor pay any_tax for his failure_to_file was not due to reasonable_cause consequently the irs has met its burdens of production and proof for the late filing addition_to_tax for florance is therefore liable for the sec_6651 addition_to_tax for sec_6651 failure-to-pay addition_to_tax the irs determined that florance was liable for an addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_pay_tax shown on a return on or before the date prescribed for payment determined with regard to any extension of time for payment unless such failure is due to reasonable_cause and not due to willful neglect sec_301_6651-1 proced admin regs the late payment addition_to_tax is percent for each month such failure continues not to exceed percent in the aggregate sec_6651 when a taxpayer does not file a return the irs may create a substitute for return meeting the requirements of sec_6020 such a return is treated as the return filed by the taxpayer for the purposes of the sec_6651 addition_to_tax sec_6020 sec_6651 the irs submitted a certified transcript of florance’s account for the taxable_year the transcript states that florance did not pay any estimated_taxes nor have any income_tax withheld for he did not file a return accompanied by any payment the irs prepared a substitute for return on his behalf for that meets the requirements of sec_6020 florance’s failure to pay timely was not due to reasonable_cause consequently the irs has met its burdens of production and proof for the late payment addition_to_tax for florance is therefore liable for the sec_6651 addition_to_tax for sec_6654 failure-to-pay-estimated-tax addition_to_tax the irs found that florance was liable for a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated income_tax the addition_to_tax is calculated by applying the sec_6621 underpayment rate to the amount of the underpayment from the due_date of the particular installment until the 15th day of the 4th month following the close of the taxable_year sec_6654 b the irs submitted a certified transcript of florance’s account for showing that he had a tax_liability for that year but failed to file a return for that year therefore he had to make estimated_tax payments for the taxable_year see sec_6654 the irs also submitted a certified transcript of florance’s account for showing that he paid no estimated_tax nor had any income_tax withheld for and providing calculations used to figure the sec_6654 addition_to_tax in schedule to the answer we conclude that the irs has satisfied its burdens of production and proof regarding this issue no exception pursuant to sec_6654 applies we therefore hold that florance is liable for the sec_6654 addition_to_tax ii sanctions under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known the claim was frivolous florance filed several frivolous motions challenging the authority of this court and more generally the internal revenue laws of the united_states the motions also contained disrespectful language directed at the court’s judges and employees we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we conclude florance’s position was frivolous and groundless and that he instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 and in view of florance’s repetitive abuse of the resources of this court both at these proceedings and in the past we hold florance is liable for a dollar_figure penalty see 436_f3d_533 5th cir affg tcmemo_2005_39 finally we address florance’s motion for sanctions sec_6673 sec_6673 authorizes this court to require counsel or the united_states in the case of counsel for the irs to pay excess costs expenses and attorneys’ fees if counsel has multiplied the proceedings in any case unreasonably and vexatiously florance’s motion is without merit counsel for the irs has filed appropriate motions before this court and otherwise conducted himself in a professional manner after carefully considering the parties’ submissions and the issues presented we conclude that we can decide this case in full for respondent as a matter of law upon the existing record as no material facts are in dispute in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
